Citation Nr: 1027169	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for muscle 
spasms of the thoracic spine.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2001 to January 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Veteran now resides in Alabama, so the matter is 
now handled by the RO in Montgomery, Alabama.   

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in May 2010 by the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the claims 
file.

The issues of entitlement to an initial compensable rating for 
muscle spasms of the thoracic spine and entitlement to service 
connection for a left knee disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the Veteran's BVA hearing in May 2010, prior to the 
promulgation of a decision in the appeal, the Appellant withdrew 
his appeals for entitlement to service connection for bilateral 
hearing loss and tinnitus.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to 
service connection for bilateral hearing loss, by the Appellant, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal of entitlement to 
service connection for tinnitus, by the Appellant, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Appellant has withdrawn the appeals for entitlement to 
service connection for bilateral hearing loss and entitlement to 
service connection for tinnitus, and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeals and they are dismissed.


ORDER

The appeal for entitlement to service connection for bilateral 
hearing loss is dismissed.

The appeal for entitlement to service connection for tinnitus is 
dismissed.


REMAND

The Veteran was granted service connection for muscle spasms of 
the thoracic spine in a December 2005 rating decision, at which 
time a noncompensable rating was assigned, effective January 
2005.  The Veteran is seeking a compensable rating.  

The most recent VA examination afforded to the Veteran for this 
disability was in October 2005, almost five years ago.  The Board 
finds that a new examination is required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).  

The Veteran is also seeking entitlement to service connection for 
a left knee disorder.  Service treatment records indicate the 
Veteran was seen on multiple occasions for left knee pain, 
starting in September 2002 through September 2003.  He was noted 
to have a possible medial meniscus versus a medial collateral 
ligament (MCL) injury.  Post-service records indicate the Veteran 
has continued to seek treatment for left knee pain.  In January 
2006, a VA outpatient note indicates the Veteran was diagnosed 
with degenerative joint disease.  Additionally, the Veteran 
testified in May 2010 that he experienced left knee pain during 
service and that he currently suffers from the same pain.  The 
Board notes that the Veteran is competent to give evidence about 
what he experiences; for example, he is competent to discuss 
current pain and other experienced symptoms.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Furthermore, the Board finds the 
Veteran's statements to be credible.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  As such, the Veteran should be afforded 
a VA examination and a medical opinion should be obtained.

Additionally, the Veteran indicated during the May 2010 hearing 
that he is currently receiving treatment at VA outpatient 
centers.  However, the most recent VA treatment record is from 
March 2009.  38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would be 
futile."  Further, as they are VA records, VA is held to have 
constructive notice of the contents of these records at the time 
of adjudication. Bell v. Derwinski, 2 Vet. App. 611 (1992).  All 
updated treatment records should be obtained and associated with 
the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  First, obtain and associate with the 
claims folder all VA treatment records 
from March 2009 forward.

2.  After updated records have been 
associated with the file, afford the 
Veteran a VA examination in order to 
determine the current severity of his 
muscle spasms of the thoracic spine.  The 
examiner should identify and completely 
describe all current symptomatology.  The 
Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  

Ask the examiner to discuss all findings 
in terms of the General Rating Formula for 
Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a.  The pertinent rating 
criteria must be provided to the examiner.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail, including 
ranges of motion and the degree at which 
pain begins.  The examiner should also 
comment on the functional limitations, if 
any, associated with the Veteran's 
disability.

3.  Next, afford the Veteran a VA 
examination for his left knee disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including service treatment 
records and the Veteran's statements 
regarding continuity of symptomatology, 
and offer comments and an opinion 
addressing whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's current left 
knee disorder had its onset during service 
or is etiologically related to the injury 
sustained during service or to his 
service-connected thoracic spine disorder.   
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

5.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


